 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Raquel_Lazo@fd.org
 6
     Attorney for Zackeissce Hall
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                                Case No. 2:18-cr-293-APG-NJK
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                    (First Request)
13
     ZACKEISSCE HALL,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Raquel Lazo, Assistant Federal Public Defender, counsel for Zackeissce Hall, that the
20
     Sentencing Hearing currently scheduled on July 9, 2019 at 2:00 p.m., be vacated and continued
21
     to a date and time convenient to the Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Additional time is needed to review the presentence investigation report with
24
     Mr. Hall and to compile mitigation evidence.
25
            2.      The defendant is not in custody and does not oppose a continuance.
26
            3.      The parties agree to the continuance.
 1        This is the first request for a continuance of the sentencing hearing.
 2        DATED this 19th day of June, 2019.
 3
 4   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 5
 6       /s/ Raquel Lazo                                /s/ Christopher Burton
     By_____________________________                By_____________________________
 7   RAQUEL LAZO                                    CHRISTOPHER BURTON
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:18-cr-293-APG-NJK
 4
                   Plaintiff,                                          ORDER
 5
            v.
 6
     ZACKEISSCE HALL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                    August 22, 2019
     Tuesday, July 9, 2019 at 2:00 p.m., be vacated and continued to _____________________ at

12                 2:00 ___.m.
     the hour of _______ p     in Courtroom 6C; or to a time and date convenient to the court.

13                      20th
            DATED this _______ day of June, 2019.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
